Name: Commission Regulation (EC) NoÃ 632/2008 of 2Ã July 2008 amending Regulation (EC) NoÃ 1019/2002 on marketing standards for olive oil
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce
 Date Published: nan

 3.7.2008 EN Official Journal of the European Union L 173/16 COMMISSION REGULATION (EC) No 632/2008 of 2 July 2008 amending Regulation (EC) No 1019/2002 on marketing standards for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 113(1)(a) and 121(h) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 1019/2002 (2) provides for a system designating certain optional references for olive oils. Under Article 5(c) of that Regulation, indications of organoleptic properties of virgin olive oils may appear on the labelling only if they are based on the results of a method of analysis provided for in Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (3). (2) The work launched by the International Olive Council (ICO) with a view to finding new organoleptic evaluation methods enabling the range of positive attributes of virgin olive oils to be expanded was concluded in November 2007. Community legislation is in the process of being brought into line with the revised method of the IOC. It would however be premature to apply Article 5(c) of Regulation (EC) No 1019/2002 from the formal start of the 2008/09 marketing year, i.e. on 1 July 2008. (3) The date on which Article 5(c) of Regulation (EC) No 1019/2002 becomes applicable should therefore be postponed until 30 November 2008, which coincides with the date on which the bottling of oils from the 2008/09 marketing year will begin. (4) Regulation (EC) No 1019/2002 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The third subparagraph of Article 12(2) of Regulation (EC) No 1019/2002 is hereby replaced by the following: Article 5(c) shall apply from 30 November 2008. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 155, 14.6.2002, p. 27. Regulation as last amended by Regulation (EC) No 1044/2006 (OJ L 187, 8.7.2006, p. 20). (3) OJ L 248, 5.9.1991, p. 1. Regulation as last amended by Regulation (EC) No 702/2007 (OJ L 161, 22.6.2007, p. 11).